Per curiam:
In this action of contract the plaintiff seeks to recover $225.00 damages sustained by her as the result of a loss of personal property which she shipped via the defendant. The *208defendant maintains that its liability is limited to $25.00 by reason of tariff schedules filed by it and on its behalf with the Interstate Commerce Commission.
Andrew J. Palmer, of Boston, for the Plaintiff.
Edward F. Hennessey & Raymond J. Kenney, Jr., both of Boston, for the Defendant.
While the trial judge correctly ruled that the provisions in the tariffs so filed are binding on the plaintiff irrespective of her lack of knowledge of the limits of liability contained therein, B & M RR. Co. v. Hooker, 233 US 97, he erroneously made a finding for the defendant.
It is ordered that the finding for the defendant be vacated and a finding and judgment be entered for the plaintiff in the amount of $25.00.